Title: To Benjamin Franklin from Jean-Jacques Caffiéri, 1 April 1782
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


Monsieur
De Paris ce premier Avril 1782
Unne Maladie et Le mauvais temps m’ont empeches D’avoir Lhonneur D’aller vous assurer de mes tres humbles Civivilités et de vous prier de vouloir bien vous resouvenir de moi dans Les occasions ou vous series charge de La part de La republique ameriquaine de quelque morçeau de Sculpture soit tombeaux ou Statue en marbre ou en Bronze, vous aves eû La Bonté de me promettr de ne pas oublier quand L’occasion s’en presenteroit. Il n’est pas douteux que La republique voudra Constater par des Monuments Ses heureux Succés et Les hérauts [héros] qui se sacrifies pour La patrie, mes talens vous sont Connus. J’ose esperer que vous voudres bien me preferer aux propositions que pouroit vous faire D’autre Sculpteurs.
Jay Lhonneur D’etre avec respect Monsieur Votre tres humble et tres obeissant Serviteur
Caffieri

Permette je vous presente La Discription de La Sculpture que je vien de finir pour La vant Scene de La Nouvelle Sale de La Comedie françoise.

 
Notation: Caffiery, Paris 1er. avl. 1782.
